 

--------------------------------------------------------------------------------





















CARMAX, INC.


RETIREMENT RESTORATION PLAN








Originally Effective
January 1, 2009


As Amended and Restated
June 30, 2011

 
 

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





TABLE OF CONTENTS
 
Page



INTRODUCTION
   
1
ARTICLE I
 
DEFINITIONS
2
 
1.01
 
Account
2
 
1.02
 
Beneficiary
2
 
1.03
 
Board
2
 
1.04
 
Code
2
 
1.05
 
Committee
2
 
1.06
 
Company
3
 
1.07
 
Compensation
3
 
1.08
 
Deferral Election
3
 
1.09
 
Elective Deferral Contribution
3
 
1.10
 
Elective Deferral Contribution Account
3
 
1.11
 
Eligible Employee
3
 
1.12
 
Employee
3
 
1.13
 
ERISA
4
 
1.14
 
Key Employee
4
 
1.15
 
Matching Contribution
4
 
1.16
 
Matching Contribution Account
4
 
1.17
 
Participant
4
 
1.18
 
Performance-Based Compensation
4
 
1.19
 
Plan
5
 
1.20
 
Plan Asset Committee
5
 
1.21
 
Plan Compensation
5
 
1.22
 
Plan Year
5
 
1.23
 
Related Company
5
 
1.24
 
Retire
5
 
1.25
 
Retirement Contribution
5
 
1.26
 
Retirement Restoration Contribution
5
 
1.27
 
Retirement Restoration Contribution Account
6
 
1.28
 
Retirement Savings Plan
6
 
1.29
 
Spouse or Surviving Spouse
6
 
1.30
 
Termination of Employment
6
 
1.31
 
Totally and Permanently Disabled
6
 
1.32
 
Valuation Date
6
 
1.33
 
Year of Vesting Service
6
ARTICLE II
 
ELIGIBILITY AND PARTICIPATION
7
 
2.01
 
Eligibility Requirements
7
 
2.02
 
Participation in the Plan
7
 
2.03
 
Deferral Elections
7

 
 
 
i

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011




 
ARTICLE III
 
ACCOUNTS AND INVESTMENTS
9
 
3.01
 
Establishment of Accounts
9
 
3.02
 
Retirement Restoration Contributions
9
 
3.03
 
Elective Deferral Contributions
9
 
3.04
 
Matching Contributions
9
 
3.05
 
Investment Options and Allocation of Net Income/Loss
10
 
3.06
 
Vesting
10
ARTICLE IV
 
DISTRIBUTIONS
11
 
4.01
 
Payment of Benefits
11
 
4.02
 
Form of Distribution
11
 
4.03
 
Federal Income Tax Withholding
11
 
4.04
 
Discharge of Obligation
11
ARTICLE V
 
ADMINISTRATION
12
 
5.01
 
Administrator
12
 
5.02
 
Appointment of the Committee
12
 
5.03
 
Powers of the Committee
12
 
5.04
 
Indemnification
13
 
5.05
 
Binding Decisions or Actions
13
 
5.06
 
Administrative Costs
13  
5.07
 
Discretion
13
ARTICLE VI
 
AMENDMENT AND TERMINATION OF THE PLAN
14
 
6.01
 
Amendment of the Plan
14
 
6.02
 
Termination of the Plan
14
ARTICLE VII
 
CLAIMS
15
 
7.01
 
Right to File Claim
15
 
7.02
 
Denial of Claim
15
 
7.03
 
Claims Review Procedure
15
 
7.04
 
Decision on Review
16
 
7.05
 
Legal Action
16
 
7.06
 
Exclusive Forum
16
ARTICLE VIII
 
GENERAL PROVISIONS
17
 
8.01
 
No Guarantee of Employment
17
 
8.02
 
Unfunded Plan
17
 
8.03
 
Trust
17
 
8.04
 
Payments to Minors and Incompetents
17
 
8.05
 
Notice
18
 
8.06
 
Non-Alienation of Benefits
18
 
8.07
 
Headings
18
 
8.08
 
Construction
18

 
 
 
ii

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011




 

 
8.09
 
Invalid or Unenforceable Provisions
18
 
8.10
 
Lost Participants or Beneficiaries
19
 
8.11
 
Beneficiary Designation
19
 
8.12
 
Errors and Omissions
19
 
8.13
 
Governing Law
19
 
8.14
 
Omnibus Provisions
19






 



 



 





 
iii

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011







INTRODUCTION


The CarMax, Inc., Retirement Restoration Plan (“Plan”) was adopted effective
January 1, 2009.  The Plan, as amended and restated on June 30, 2011, is
intended to allow the deferral of both salary and annual bonus compensation and
to make other changes related to the administration of the Plan.  The purpose of
the Plan is to supplement the benefits payable for a select group of management
or highly compensated employees of CarMax, Inc. and its affiliates to the extent
that retirement contributions are limited under the CarMax, Inc., Retirement
Savings Plan as a result of the application of sections 415 and 401(a)(17) of
the Internal Revenue Code of 1986, as amended.  The Plan is also intended to
provide supplemental savings to eligible employees through a program of elective
deferral contributions (that are matched, in part, by employer contributions in
accordance with the terms of the Plan).  The Company has determined that the
adoption of the Retirement Restoration Plan will assist in attracting and
retaining those employees whose abilities and experience will contribute to its
continued success.


The Plan is intended to be a plan that is unfunded and maintained by the Company
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees as described in the Employee
Retirement Income Security Act of 1974, as amended.  The Plan also is intended
to satisfy the requirements of Code section 409A.  All questions concerning the
Plan should be interpreted in light of the Company’s intention to conform to the
applicable requirements of ERISA and Code section 409A.

 
1

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





ARTICLE I


DEFINITIONS




1.01  
Account



The account or bookkeeping record reflecting a Participant’s interest in the
Plan.  A Participant may have several Accounts under the Plan, including an
Elective Deferral Contribution Account, a Matching Contribution Account and a
Retirement Restoration Contribution Account.  When the term “Account” is used
without modification, it means the sum of all of the Participant’s Plan
Accounts.


1.02  
Beneficiary



The person or entity specified by a Participant by the method prescribed by the
Committee for that purpose.  If a Participant does not designate a Beneficiary
or if the designated Beneficiary predeceased the Participant or is not in
existence on the date of the Participant’s death, then Beneficiary means the
Participant’s Surviving Spouse, or if there is no Surviving Spouse, the
executor(s) or administrator(s) of the Participant’s estate.


1.03  
Board



The Board of Directors of CarMax, Inc.


1.04  
Code



The Internal Revenue Code of 1986, as amended from time to time and as
construed, interpreted and modified by regulations or rulings.


1.05  
Committee



A committee of no less than three members, as described in Article V, to be
responsible for the general administration of the Plan.  The Committee may
delegate all or a part of its duties to one or more individuals or entities, and
references herein to the Committee shall include such individuals and entities
to the extent of such delegation.
 
 
 
2

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





 
1.06  
Company



CarMax, Inc., and all of its Related Companies, subsidiaries and divisions
except for those Related Companies, subsidiaries and divisions whose employees
or segments thereof have not been designated to be included in this Plan.  Where
only a segment of a Related Company’s, subsidiary’s or division’s employees has
been designated for coverage hereunder, “Company” applies to such Related
Company, subsidiary or division only as it relates to such entity’s employees
eligible for coverage.


1.07  
Compensation



“Compensation,” as defined under the Retirement Savings Plan, without regard to
the subsections of the Retirement Saving Plan “Compensation” definition:


(a)           that relate to top-heavy rules and anti-discrimination rules; and


(b)           that impose the limits prescribed and adjusted by Code section
401(a)(17) and 415(d).


1.08  
Deferral Election



The deferral election made by a Participant pursuant to Plan Section 2.03.


1.09  
Elective Deferral Contribution



A Participant’s elective deferrals made at the election of the Participant
pursuant to Plan Section 2.03.


1.10  
Elective Deferral Contribution Account



The account or bookkeeping record reflecting the Participant’s Elective Deferral
Contributions, including any “salary reduction contributions” credited prior to
June 30, 2011.


1.11  
Eligible Employee



An Employee who is a member of a select group of management or highly
compensated employees of the Company.


1.12  
Employee



A person employed by the Company as a common law employee on the Company’s U.S.
payroll.  It is expressly intended that persons not employed as common law
employees on the Company’s U.S. payroll are to be excluded from participation in
the Plan, even if a court or administrative agency determines that such
individuals are common law employees.  The term “Employee” shall not include
independent contractors or leased employees within the meaning of Code section
414(n)(2).
 
 
 
3

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





 
1.13  
ERISA



The Employee Retirement Income Security Act of 1974, as amended from time to
time and as construed, interpreted and modified by regulations or rulings.


1.14  
Key Employee



A Participant who, as of December 31st of a calendar year, meets the
requirements of Code section 409A(a)(2)(B)(i) to be treated as a “specified
employee” of the Company, i.e., a key employee (as defined in Code section
416(i)(1)(A)(i), (ii) or (iii) applied in accordance with the regulations
thereunder and disregarding Code section 416(i)(5)).  A Participant who meets
the criteria in the preceding sentence will be considered a Key Employee for
purposes of the Plan for the 12-month period commencing on the next following
April 1.


1.15  
Matching Contribution



Any unfunded matching contribution allocation made for the benefit of the
Participant by the Company under Plan section 3.04.


1.16  
Matching Contribution Account



The account or bookkeeping record reflecting the Matching Contributions made on
behalf of a Participant.


1.17 
Participant



An Eligible Employee who satisfies the requirements of Article II.


1.18  
Performance-Based Compensation



Compensation where the amount thereof, or entitlement thereto, is contingent on
the satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive
months.  Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established.  The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treasury
Regulation Section 1.409A-1(e) and applicable guidance.




 
4

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011






1.19  
Plan



The CarMax, Inc. Retirement Restoration Plan as set forth herein and as amended
from time to time.  The term “Plan Section” shall refer to a section of this
Plan.


1.20  
Plan Asset Committee



A committee of no less than three members, appointed by the Chief Executive
Officer of the Company, to have the rights and duties described in Articles III
and V.  The Plan Asset Committee may delegate all or a part of its duties to one
or more individuals or entities, and references herein to the Plan Asset
Committee shall include such individuals and entities to the extent of such
delegation.


1.21  
Plan Compensation



The excess (if any) of (a) the Participant’s Compensation for the Plan Year over
(b) the annual tax-qualified plan compensation limitation set forth under Code
section 401(a)(17), as adjusted for that Plan Year.


1.22  
Plan Year



The calendar year.


1.23  
Related Company



Any corporation which, when considered with the Company, would constitute a
controlled group of corporations within the meaning of Code section 1563(a),
determined without regard to Code sections 1563(a)(4) and 1563(e)(3)(C) or any
entity, whether or not incorporated which, when considered with the Company,
would constitute a controlled group in accordance with Code section 414(c) and
regulations promulgated thereunder.


1.24  
Retire



A Termination of Employment by a Participant at or after age 65, other than due
to death.


1.25  
Retirement Contribution



“Retirement Contribution,” as defined under the Retirement Savings Plan.


1.26  
Retirement Restoration Contribution



The Company’s unfunded contribution to a Participant’s Account as provided in
Plan section 3.02.
 
 
 
5

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





 
1.27  
Retirement Restoration Contribution Account



The account or bookkeeping record reflecting the Retirement Restoration
Contributions made on behalf of a Participant.


1.28  
Retirement Savings Plan



The CarMax, Inc., Retirement Savings Plan, as in effect on January 1, 2009, and
as subsequently amended for the applicable time.


1.29  
Spouse or Surviving Spouse



The person to whom the Participant is legally married as determined under
federal law and under the laws of the state of his domicile, on his death or on
the date benefits are paid, whichever is earlier.


1.30  
Termination of Employment



 A Participant’s separation from service from the Company, whether an Employee
Retires or through any other termination of employment, within the meaning of
Code section 409A and Treasury Regulations thereunder.


1.31  
Totally and Permanently Disabled



The Participant is (a) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under a
disability plan covering employees of the Company.


1.32  
Valuation Date



Any day that the New York Stock Exchange is open for business.


1.33  
Year of Vesting Service



Each Plan Year for which an Employee is entitled to a Year of Vesting Service in
accordance with and subject to the rules set forth in the Retirement Savings
Plan.



 
6

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





ARTICLE II


ELIGIBILITY AND PARTICIPATION




2.01  
Eligibility Requirements



An individual shall become a Participant in the Plan as of the first day of the
first Plan Year in which such individual is an Eligible Employee whose
Compensation for such Plan Year exceeds the compensation dollar limit imposed
under Code section 401(a)(17) (for example, $245,000 for calendar year 2011).


2.02  
Participation in the Plan



(a)           An Eligible Employee who wishes to make Elective Deferral
Contributions under the Plan must submit a Deferral Election to the Committee in
accordance with the procedures set forth in Plan Section 2.03.


(b)           Each Eligible Employee and Participant must correctly disclose to
the Committee all requested information necessary for the administration of the
Plan.


(c)           A Participant shall continue to be a Participant of the Plan until
the date that he is no longer entitled to benefits under the Plan.


2.03  
Deferral Elections



(a)           Amount of Elective Deferral Contributions.  A Participant may
elect to defer a percentage (in one percent (1%) increments) of his Plan
Compensation under the Plan up to the maximum percentage announced by the
Committee each Plan Year.


(b)           Timing of Elections.  Except as provided in Plan Section 2.03(c),
a Participant may make an irrevocable Deferral Election to defer Plan
Compensation earned during a Plan Year only if such election is made no later
than December 31 of the prior Plan Year, or by such earlier date as may be
announced by the Committee.  Notwithstanding the foregoing, if any portion of
the Plan Compensation subject to a Deferral Election pertains to
Performance-Based Compensation, such Deferral Election must be made and will
become irrevocable no later than the date that is six months before the end of
the performance period as permitted by the Committee.  A Deferral Election will
rollover and apply to subsequent Plan Years and performance periods, as
applicable, unless the Participant revokes such election or timely files a new
Deferral Election in accordance with Code section 409A.  Each Deferral Election
shall be made on a form provided by the Committee and shall specify such
additional information as the Committee may require.
 
 
 
7

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





 
(c)           First Year of Eligibility.  In the first Plan Year in which an
Eligible Employee becomes eligible to participate in the Plan, the Eligible
Employee may make an initial Deferral Election within 30 days after he becomes
eligible to participate in the Plan.  Such Deferral Election shall only be valid
with respect to Compensation paid for services rendered after the date of the
initial deferral election.

 
8

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





ARTICLE III


ACCOUNTS AND INVESTMENTS




3.01 
Establishment of Accounts



The Committee shall establish and maintain an Elective Deferral Contribution
Account, a Matching Contribution Account and a Retirement Restoration
Contribution Account for each Participant in the Plan.  As required for
appropriate recordkeeping, the Committee may establish and name subaccounts for
each Participant.


3.02 
Retirement Restoration Contributions



If a Retirement Contribution is declared under the Retirement Savings Plan for a
Plan Year, as soon as practicable after the end of such Plan Year, the Company
shall credit to the Participant’s Retirement Restoration Contribution Account an
amount equal to (a) the percentage declared under the Retirement Savings Plan
for purposes of calculating that Participant’s Retirement Contribution, if any,
times (b) the Participant’s Plan Compensation.  A Participant will not receive a
Retirement Restoration Contribution for a Plan Year unless the Participant
receives a Retirement Contribution for a Plan Year.  A Participant must be
employed on the last day of such Plan Year to be eligible for a Retirement
Restoration Contribution except in the case of a Participant who has died, or
who has Retired after completing 1,000 Hours of Service (for purposes of the
Retirement Savings Plan), during the Plan Year.


3.03 
Elective Deferral Contributions



If a Participant makes a Deferral Election under Plan Section 2.03, the Company
shall credit to the Participant’s Elective Deferral Contribution Account each
pay period an amount equal to the amount of Plan Compensation deferred pursuant
to such Participant’s Deferral Election.


3.04 
Matching Contributions



A Participant who makes an Elective Deferral Contribution for a Plan Year and
who has completed at least one Eligibility Computation Period (as defined in the
Retirement Savings Plan) shall be entitled to a Matching Contribution with
respect to such Elective Deferral Contribution.  The amount of such Matching
Contribution shall be equal to fifty percent (50%) of a percentage (as announced
by the Committee) of such Elective Deferral Contribution for such Plan Year, but
not to exceed five percent (5%) of Compensation for the Plan Year.



 
9

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011




3.05 
Investment Options and Allocation of Net Income/Loss

 
(a)           Investment options will be determined by the Plan Asset
Committee.  The Plan Asset Committee, in its sole and absolute discretion, may
add or remove investment options from the Plan menu from time to time.


(b)           A Participant shall select investment options at the time he files
an application to become a Participant (any such selections shall be in
increments of one percent (1%)).  If a Participant does not select the funds in
which his Account shall be invested, his Account shall be invested in the manner
determined by the Plan Asset Committee or, if no such determination is
announced, in the applicable default investment fund or funds under the
Retirement Savings Plan.  The Plan Asset Committee shall have no responsibility
to any Participant or anyone claiming a benefit through a Participant if the
Participant fails to make an investment allocation or to change any investment
allocation.  A Participant may change his investment options on a daily basis.


(c)           As of each Valuation Date, the Company shall credit to each
Participant electing investment in a fund, the net income (or loss), including
all realized and unrealized gains and losses, of that fund since the last
Valuation Date attributable to his Account, according to the ratio of the
portion of each Participant’s Account invested in that fund as of the day
immediately following the last Valuation Date, less any withdrawals or transfers
since such date, to the sum of all portions of the Participants’ Account
balances invested in that fund, similarly determined.


(d)           All investments under this Plan section are deemed investments
used solely for measurement of the value of a Participant’s Account.


3.06 
Vesting

 
(a)           Elective Deferral Contribution Account.  A Participant shall at
all times have a one hundred percent (100%) vested, nonforfeitable interest in
his Elective Deferral Contribution Account.


(b)           Matching Contribution and Retirement Restoration Contribution
Accounts. A Participant who dies prior to terminating employment with the
Company or Retires shall have a one hundred percent (100%) vested,
nonforfeitable interest in his Matching Contribution and Retirement Restoration
Contribution Accounts.  Otherwise, a Participant shall have a one hundred
percent (100%) vested, nonforfeitable interest in his Matching Contribution and
Retirement Restoration Contribution Accounts only after he has completed three
Years of Vesting Service with the Company.  Prior to the vesting events
described in this Plan section 3.06, a Participant’s Matching Contribution and
Retirement Restoration Contribution Accounts shall be entirely forfeitable.





 
10

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





ARTICLE IV


DISTRIBUTIONS




4.01  
Payment of Benefits



(a)           In the event of a Participant’s Termination of Employment
(including due to death) or Total and Permanent Disability, the Plan shall pay
the Participant or his Beneficiary, as the case may be, the total vested value
of the Participant’s Account.  Such payment shall be made within sixty (60) days
following the earliest of (i) the Participant’s Termination of Employment, (ii)
death or (iii) the date such Participant is determined to be Totally and
Permanently Disabled.


(b)           Notwithstanding Plan section 4.01(a), if required by Code section
409A, for a Participant who is entitled to a distribution upon Termination of
Employment other than due to death or Total and Permanent Disability, and who is
a Key Employee on the date of his Termination of Employment, the Plan shall pay
the Participant the total vested value of the Participant’s Account on the first
day of the month following the six-month anniversary of such Participant’s
Termination of Employment.


4.02 
Form of Distribution



Payment shall be made from the Plan to a Participant or Beneficiary in a single
sum in cash.


4.03 
Federal Income Tax Withholding



Participants and, if applicable, Beneficiaries shall be provided with proper
notice and election forms for the purpose of withholding Federal income tax from
distributions from the Plan in accordance with Code section 3405.


4.04 
Discharge of Obligation



Payment of the vested value of the Participant’s Account under this Article
shall discharge the Company’s obligation to the Participant or his Beneficiary.





 
11

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





ARTICLE V


ADMINISTRATION




5.01  
Administrator



The Plan will be administered by the Committee.


5.02  
Appointment of the Committee



The Chief Executive Officer of CarMax, Inc. shall appoint at least three persons
to serve on the Committee.


5.03  
Powers of the Committee

      

Except where responsibilities have been allocated or delegated to another person
or entity, including the Plan Asset Committee, the Committee will have full
power and discretion to administer the Plan, including as to all of its details,
including the power to decide Plan benefit claims.  For the purpose of
administering the Plan, the Committee’s power will include, but will not be
limited to, the following authority:


(a)           to make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan or as required
to comply with applicable law;


(b)           to interpret the Plan, its interpretation thereof in good faith to
be final and conclusive as to any current or former Employee, Participant, or
Beneficiary;
 
 
(c)           to decide all questions concerning the Plan, including whether a
payment of Plan benefits is due;


(d)           to compute the amount of benefits payable to any current or former
Employee, Participant, or Beneficiary in accordance with the Plan, and to
determine the person or persons to whom such benefits will be paid;


(e)           to authorize the payment of Plan benefits;


(f)           to keep such records and submit such filings, elections,
applications, returns or other documents or forms as may be required under the
Code and applicable regulations, or under state or local law and regulations;
and


(g)           to appoint such agents, counsel, accountants, consultants and
record keepers as may be required to assist in administering the Plan.




 
12

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011






5.04 
Indemnification



The Company shall indemnify the Committee, the Plan Asset Committee, their
respective members, and each other Employee who is involved in the
administration of the Plan against all costs, expenses and liabilities,
including attorneys’ fees, incurred in connection with any action, suit or
proceeding that alleges, arises out of, or relates in any way to any good faith
act or failure to act in connection with, or related in any way to, the
Plan.  Promptly after receipt by an indemnified party of notice of the
commencement of any such action, suit or proceeding, the indemnified party shall
notify the Company.  The Company shall be entitled to participate at its own
expense in the defense or to assume the defense of any indemnified party.  If
the Company elects to assume the defense, counsel chosen by the Company shall
conduct the defense, and the indemnified party shall bear the fees and expenses
of any additional counsel retained by him.


5.05  
Binding Decisions or Actions



The decision or action of the Committee or the Plan Asset Committee in respect
of any question within the scope of their respective duties arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.


5.06 
Administrative Costs



All reasonable costs incurred in the administration of the Plan shall be paid by
the Company.


5.07 
Discretion



In discharging the duties assigned to them under the Plan, each of the Company,
the Committee, the Plan Asset Committee and each other individual or entity
authorized by the Committee or the Plan Asset Committee (each, an “Authorized
Person”) has the discretion to: interpret the Plan; adopt, amend and rescind
rules and regulations pertaining to its duties under the Plan; and to make all
other determinations necessary or advisable for the discharge of its duties
under the Plan.  The discretionary authority of an Authorized Person is absolute
and exclusive.  The express grant in the Plan of any specific power to an
Authorized Person with respect to any duty assigned to it under the Plan must
not be construed as limiting any power or authority of such Authorized Person to
discharge its duties.  A decision of an Authorized Person is final and
conclusive in any subsequent action, suit, or proceeding unless it is
established that the decision constituted an abuse of discretion.  No Plan
benefits shall be paid to any Participant, Beneficiary or other person unless an
Authorized Person shall determine, in its sole and absolute discretion, that
such benefits are due.



 
13

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





ARTICLE VI


AMENDMENT AND TERMINATION OF THE PLAN




6.01 
Amendment of the Plan



The Company shall have the right by action of the Committee to amend the Plan
from time to time (a) as necessary to ensure the Plan meets requirements under
the Code; or (b) to implement changes in Plan design that are not financially
material to the Company or the Company’s shareholders; provided, however, that
no amendment shall retroactively reduce any benefit to a Participant or
Beneficiary (to the extent that such benefit was accrued and vested prior to
such amendment).  Any amendment to the Plan that is financially material to the
Company or the Company’s shareholders must be approved by the Board.


6.02 
Termination of the Plan



The Company reserves the right to terminate the Plan at any time by action of
the Board provided that any such action shall not, in any way, retroactively
reduce any benefit to a Participant or Beneficiary (to the extent that such
benefit was accrued and vested prior to such termination).  Any termination of
the Plan must satisfy the requirements of Code section 409A.



 
14

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





ARTICLE VII


Claims
7.01  
Right to File Claim


A Participant, Beneficiary or former Participant (each a “Claimant”) shall be
entitled to file with the Committee’s delegate a claim for benefits under the
Plan.  The claim must be in writing.  Unless another individual or entity is
named by the Committee to hear claims for benefits, the Committee’s delegate
shall be the Company’s Director of Benefits or the Plan’s recordkeeper.


7.02  
Denial of Claim

 
If the claim is denied by the Committee’s delegate in whole or in part, the
Claimant shall be furnished within 90 days after the receipt by the Committee’s
delegate of the claim (or within 180 days after such receipt if special
circumstances require an extension of time) a written notice of denial of the
claim containing the following:


(a)           the specific reason or reasons for the denial;


(b)           specific reference to the Plan provisions on which the denial is
based;


(c)           a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and


(d)           an explanation of the procedure for review of the denied or
partially denied claim (set forth below) and applicable time limits, including a
statement of the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.


7.03  
Claims Review Procedure

           

Upon denial of a claim, in whole or in part, the Claimant or his duly authorized
representative will have the right to submit a request to the Committee for a
full and fair review of the denied claim by filing a written notice of appeal
with the Committee.  The notice of appeal must be filed within 60 days of the
receipt by the Claimant of written notice of the denial of the claim.  The
Claimant or his representative will have, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits and may submit issues
and comments in writing.  The Committee will take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial decision on the claim.


If the Claimant fails to file an appeal within 60 days of the receipt by the
Claimant of the denial of the claim, the claim will be deemed abandoned and the
Claimant precluded from reasserting it.  If the Claimant does file an appeal,
his request must include a description of the issues and evidence he deems
relevant.
 
 
 
15

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





 
7.04  
Decision on Review

 
The Committee will review and decide whether an appeal is approved or denied.  A
written notice of the decision will be furnished to the Claimant within 60 days
of the date on which the appeal is received by the Committee.  If special
circumstances require a longer period, the Claimant will be notified in writing,
prior to the expiration of the 60-day period, of the reasons for an extension of
time and the date by which a decision is expected; provided, however, that no
extensions will be permitted beyond 60 days after the expiration of the initial
60-day period.  An appeal is considered approved only if its approval is
communicated in writing to the Claimant.  If an appeal is denied, in whole or in
part, the written notice will clearly set forth:
 
(a)           the specific reason or reasons for the adverse determination;


(b)           specific reference to the Plan provisions on which the adverse
determination is based;


(c)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits; and


(d)           a statement of the Claimant’s right to bring an action under ERISA
section 502(a).


7.05  
Legal Action

          

A Claimant may not bring any legal action, including commencement of any
arbitration, relating to a claim for benefits under the Plan unless and until
the Claimant has followed the claims procedures under the Plan and exhausted his
administrative remedies under such claims procedures.  Any such legal action
must be commenced within one year of a final determination hereunder with
respect to such claim.


7.06  
Exclusive Forum

        

Any action by a current or former Participant or Beneficiary arising out of or
related to this Plan shall be litigated exclusively in the United States
District Court for the Eastern District of Virginia, Richmond Division
(“District Court”) and any reviewing appellate court thereof.  In the event that
the District Court lacks subject matter jurisdiction over such an action, then,
and only then, such action shall be litigated exclusively in the Circuit Court
of Goochland, Virginia and any reviewing appellate court thereof.

 
16

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011







ARTICLE VIII


GENERAL PROVISIONS




8.01  
No Guarantee of Employment



The Plan shall not be deemed to constitute a contract between the Company and
any Participant or to be consideration or an inducement for the employment of
any Participant of the Company.  Nothing contained in the Plan shall be deemed
to give any Participant the right to be retained in the service of the Company
or to interfere with the rights of the Company to discharge or to terminate the
service of any Participant at any time without regard to the effect such
discharge or termination may have on any rights under the Plan.


8.02  
Unfunded Plan



All Plan Participants and Beneficiaries are general unsecured creditors of the
Company with respect to the benefits due hereunder and the Plan constitutes a
mere promise by the Company to make benefit payments in the future.  It is the
intention of the Company that the Plan be considered unfunded for tax purposes.


8.03  
Trust



The Company may, but is not required to, establish a grantor trust, commonly
known as a rabbi trust, which may be used to hold assets of the Company which
are maintained as reserves against the Company’s unfunded, unsecured obligations
hereunder.  Such reserves shall at all times be subject to the claims of the
Company’s creditors.  To the extent such trust or other vehicle is established,
and assets contributed, for the purpose of fulfilling the Company’s obligation
hereunder, then such obligation of the Company shall be reduced to the extent
such assets are utilized to meet its obligations hereunder.  Any such trust and
the assets held thereunder are intended to conform in substance to the terms of
the model trust described in Revenue Procedure 92-64.


8.04  
Payments to Minors and Incompetents



If a Participant or Beneficiary entitled to receive any benefits hereunder is a
minor or is deemed so by the Committee or is adjudged to be legally incapable of
giving valid receipt and discharge for such benefits, benefits will be paid to
such person as the Committee might designate.  Such payments shall, to the
extent made, be deemed a complete discharge of any liability for such payment
under the Plan.



 
17

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





8.05  
Notice



Any notice or filing required or permitted to be delivered to the Committee
under this Plan shall be delivered in writing.  Notice shall be deemed given as
of the date of receipt of the notice by the Committee.  Notice shall be sent by
certified mail to:


CARMAX, INC.
ATTN: DIRECTOR OF BENEFITS
12800 TUCKAHOE CREEK PARKWAY
RICHMOND, VIRGINIA 23238


With a copy to:


CARMAX, INC.
ATTN: LEGAL DEPARTMENT
12800 TUCKAHOE CREEK PARKWAY
RICHMOND, VIRGINIA 23238


Any notice or submission required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and either hand-delivered or
sent by mail to the last known address of the Participant.


8.06  
Non-Alienation of Benefits



To the extent permitted by law, no benefit payable under the Plan will be
subject in any manner to anticipation, assignment, garnishment or pledge.  Any
attempt to anticipate, assign, garnish or pledge the same will be void and no
such benefits will be made in any manner liable for or subject to the debts,
liabilities, engagements or torts of any Participants.


8.07  
Headings

 
The headings of Plan Sections are included solely for convenience of reference,
and if there is any conflict between such headings and the text of this Plan,
the text shall control.


8.08  
Construction

 
Unless the context requires otherwise, all words in any gender shall extend to
and include all genders, all words used in the singular shall extend to and
include the plural, and all words used in the plural shall extend to and include
the singular.


8.09  
Invalid or Unenforceable Provisions



If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof and
the Committee may elect in its sole and absolute discretion to construe such
invalid or unenforceable provisions in a manner that conforms to applicable law
or as if such provisions, to the extent invalid or unenforceable, had not been
included.
 
 
 
18

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





 
8.10 
Lost Participants or Beneficiaries



Any Participant or Beneficiary who is entitled to a benefit from the Plan has
the duty to keep the Committee advised of his current mailing address.  If
benefit payments are returned to the Plan or are not presented for payment after
a reasonable amount of time, the Committee shall presume that the payee is
missing.  The Committee, after making such efforts as in its sole and absolute
discretion it deems reasonable and appropriate to locate the payee, shall stop
payment on any uncashed checks and may discontinue making future payments.


8.11 
Beneficiary Designation



At the time of enrollment in the Plan, each Participant must designate a
Beneficiary to receive settlement of his Plan account in the event of his death
during employment.  A Participant may, from time to time, change a Beneficiary
or Beneficiaries under the Plan.  In the event that no designated Beneficiary is
surviving at the time of the Participant’s death, settlement under the Plan will
be made as provided in Plan Section 1.02.


8.12 
Errors and Omissions

           

In the event an error or omission is discovered in the operation or
administration of the Plan, the Committee may make such equitable adjustments
that it deems necessary or desirable to correct the error or omission, so long
as the adjustments comply with Section 409A.


8.13 
Governing Law

      

Except as otherwise provided by federal law, the provisions of this Plan shall
be construed, administered and enforced according to the laws of the
Commonwealth of Virginia, without giving effect to its conflicts of law rules.


8.14 
Omnibus Provisions

   

(a)           Any benefit, payment or other right provided by the Plan shall be
provided or made in a manner, and at such time, in such form and subject to such
election procedures (if any), as complies with the applicable requirements of
Code section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2).  Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).
 
 
 
19

--------------------------------------------------------------------------------

CarMax, Inc.
Retirement Restoration Plan
As Amended and Restated June 30, 2011





 
(b)           It is specifically intended that all elections, consents and
modifications thereto under the Plan will comply with the requirements of Code
section 409A (including any transition or grandfather rules thereunder).  The
Company, through the Committee, is authorized to adopt rules or regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply with the requirements of Code section 409A (including any transition or
grandfather rules thereunder) and to declare any election, consent or
modification thereto void if non-compliant with Code section 409A.




* * * * *


WITNESS the following signature as of the 29th day of June, 2011.
 


CARMAX, INC.




By:
/s/ Keith D. Browning
 
Keith D. Browning
 
Executive Vice President, Finance

         



















20






















